Citation Nr: 1638884	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with musculoskeletal strain of the lower back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1984 to August 2009, including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in June 2015, when it was remanded for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his substantive appeal, the Veteran requested a videoconference hearing with a Veterans Law Judge.  He did not appear for the hearing that was scheduled in May 2015.  However, both April 2015 hearing notification letters, as well as the June 2015 remand, were returned as undeliverable.  

In January 2016, the Veteran submitted a statement indicating that he had updated his address with VA in March 2011 to his current address, yet he had not received any correspondence from VA until October 2015.

Because the Veteran did not receive notice of his scheduled hearing, good cause has been established to reschedule his hearing.  See 38 C.F.R. § 20.704(d).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




